ao ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00194-JLS Document 52 Filed 05/19/21 Pagelof5 Page ID#:214

CORY ANTHONY AGUIRRE, SBN # 81441
LAW OFFICE OF CORY ANTHONY AGUIRRE

1235 North Harbor Boulevard, Suite 110
Fullerton, California 92832

Telephone: 714-773-0992

Facsimile: 714-773-0986

Attorney for Defendant,
JOHN ANTHONY TERRONES

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) No. SA CR 19-194-JLS
)
)
Plaintiff, )
) DEFENDANT'S SENTENCING POSITION
V. )
)
JOHN ANTHONY TERRONES, ) Hearing Date: May 21, 2021
) Hearing Time: 9:00 A.M.
Defendant. ) Location: Courtroom of Hon. Josephine L. Staton
)
)

 

Defendant, John Anthony Terrones, by and through his counsel of record, Cory Anthony Aguirre, hereby files his sentencing
position.

The Defendant's position regarding sentencing is based upon the attached memorandum of points and authorities, the files and
records in this case, the Presentence Report ("PSR"), the attached exhibits, and any other evidence or argument that the Court may wish to

consider at the time of sentencing.

DATED: May 19, 2021 Cony A, noloorys Aguitre

Cory Anthony Aguirre, Esq.

Attorney for Defendant,
JOHN ANTHONY TERRONES

 
10
11
e
13
14
15
16
17
18
19
20
21
22
2
24
25
26
27

28

 

 

Case 8:19-cr-00194-JLS Document 52 Filed 05/19/21 Page 2of5 Page ID #:215

MEMORANDUM OF POINTS AND AUTHORITIES

{. INTRODUCTION

On August 27, 2020, defendant John Anthony Terrones ("defendant") pleaded guilty to count one of the indictment in this
matter: Possession with Intent to Distribute Methaphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b) (1) (A) (viii). On December
23, 2020, the United States Probation Office ("USPO") filed its recommendation ("Recommendation Letter") (Dkt. No. 42) and
Presentence Report ("PSR") (Dkt. No. 43).

In the PSR, the USPO found that defendant's combined adjusted offense level, with acceptance of responsibility, is 34, and that
defendant is in criminal history category VI, yielding a Guidelines range of 262 to 327 months. PSR 114. The USPO recommends: (1)
a sentence of 235 months; (2) a 5-year period of supervised release; and (3) a special assessment of $100.00. Recommendation Letter at 1.

The defendant does not agree with the USPO's calculation of defendant's total offense level and criminal history category. The
defendant recommends that the Court impose a low-end sentence of 120 months, followed by a five-year period of supervised release,
and a special assessment of $100.00. The defendant believes this sentence is sufficient, but not greater than necessary, to achieve the
goals of sentencing set forth in 18 U.S.C. 3553 (a).

I. FACTUAL BACKGROUND

On October 2, 2019, an officer from California State University Fullerton Police Department ("CSUFPD") observed a vehicle
driven by defendant make an unsafe lane change and fail to drive within a single marked lane, both violations of California Law. The
officer activated his patrol vehicle's lights to signal defendant to pull his vehicle over. Approximately, one mile later the defendant stopped
his vehicle in a residential neighborhood and was arrested by officers from CSUFPD and the Fullerton Police Department for driving
on a suspended licene and evading police, misdemeanors. Law enforcement impounded the vehicle and later conducted an inventory
search, which revealed 2,037.331 grams of methamphetamine, 62.7 grams of heroin, and 6.63 grams of cocaine, located in different places
in the vehicle.

I. DEFENDANT'S GUIDELINES CALCULATIONS

Defendant's base offense level is 36, based on the quantity of methamphetamine, 2,037 grams, to which he plead guilty.

U.S.S.G § 2D1.1 (c) (2). Defendant's offense level is increased to 37 because he is a career offender (he has five prior felony convictions
of a controlled substance offense). The statutory maximum for the offense of conviction is life and the statutory minimum for the offense
is 10 years. U.S.S.G 4B1.1 (b) (1). Defendant's total offense level is 34, after a three-level reduction for acceptance of responsibility.
U.S.S.G 3E1.1. Because defendant is a career offender, his criminal history category is VI. U.S.S.G 4B1.1 (b). An offense level of 34 with

a criminal history category of VI, yields a Guidelines range of 262 to 327 months.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

 

 

Case 8:19-cr-00194-JLS Document 52 Filed 05/19/21 Page 3o0f5 Page ID #:216

IV. DEFENDANT'S PLEA AGREEMENT AND EFFECT ON GUIDELINES CALCULATIONS

The defendant seeks a six-level downward departure in this case. If granted by the Court, defendant's offense level would reduce
from 34 to 28 which is a Guidelines range of 140-175 months.

On August 17, 2020, the defendant entered into a plea agreement with the government. The plea agreement was subsequently
filed with the Court. In the plea agreement the defendant agreed to cooperate with the government attorney's and provide substantial
assistance to law enforcement.

On February 20, 2020, August 7, 2020, November 24, 2020 and December 22, 2020, the defendant, his counsel and the
government's attorney's and law enforcement representation had proffer sessions pursuant to the plea agreement. The defendant
truthfully and completely responded to all questions put forth to him by the U.S.A.O and law enforcement officials. The defendant
voluntarily provided all information as required by the U.S.A.O and law enforcement officials. The defendant believes he has complied
with the terms of the plea agreement.

Under the terms of the plea agreement, the U.S.A.O agreed at the time of sentencing, provided that the defendant demonstrates
an acceptance of responsibility for the offense, recommend a 2-level reduction of the sentencing guidelines level and recommend an
additional 1-level reduction.

Further, under the plea agreement, if the defendant provides substantial assistance to law enforcement in the presentation or
investigation of another, the U.S.A.O shall move the Court pursuant to U.S.S.G § 5K.1 and 18 U.S.C 3553(a), to impose a sentence
below the mandatory minimum of 10 years. The defendant maintains that he has provided substantial assistance to law enforcement

as to warrant a sentence to the mandatory minimum of 10 years.

V. THE DEFENDANT'S POSITION -- A SENTENCE OF 120 MONTHS -- IS A REASONABLE AND APPROPRIATE
PURSUANT TO THE 3553 (A) FACTORS

The defendant respectfully recommends: (1) a sentence of 120 months of imprisonment; (2) a five-year period of supervised
release; and (3) a $100.00 special assessment. The defendant believes this sentence is sufficient, but not greater than necessary, to achieve
the goals of sentencing set forth in 18 U.S.C. 3553 (a).

In this instant case, the defendant was stopped for traffic violations and subsequently arrested for driving on a suspended license
and evading, misdemeanors. The failure to immediately stop was a short distance (less than one mile). After the defendant parked his
vehicle, the defendant complied with the officers requests. After the defendant was arrested, an inventory search was conducted of the

vehicle, which revealed the drugs inside the vehicle. The defendant was subsequently arrested for the charges to which he pled guilty to.

There were no aggravating circumstances with request to this incident. There were no weapons on the defendants' person or inside

 
10
11
i2
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00194-JLS Document 52 Filed 05/19/21 Page 4of5 Page ID#:217

the vehicle. There were no large amounts of money found on the defendants’ person or inside the vehicle. There were no pay owe
documents or scales to indicate an ongoing sale transaction of drugs. There were no confidential informants or law enforcement
investigations pending against the defendant.

None of the defendant's prior felony convictions involved any violent offenses. Further, the defendant has no prior weapon
convictions.

The defendant has been addicted to drugs since he was a teenager. The defendant is 48 years old. The defendant was jumped into
a gang as a teenager. The defendant is not an active gang member and the current case is not a gang case. The defendant was born and
raised in Placentia, California and has extensive family members residing in Orange County, California.

While in custody, the defendant has completed courses from Santa Ana College in College Keyboarding, Windows 10, MS Word,

MS Excel, Employment Skills, General Education Development, General Office Clerk, Typing Therapy, MS Powerpoint and MS
Publisher.
Defendant has certificate of completion on all courses.

The defendant respectfully requests the Court to sentence him to the statutory minimum of 10 years pursuant to 21 U.S.C
§ 841 (a) (1), 841 (b) CA) (A) (viii).
VI. FINE

The USPO determined that defendant does not have the ability to pay a fine at the time of sentencing. PSR 110. Accordingly,

the USPO recommends that, pursuant to U.S.S.G 5E1.2 (a), all fines should be waived. Recommendation Letter at 1. The defendant agrees

with the USPO.
VIL. CONCLUSION
For the foregoing reasons, the defendant recommends that the Court sentence defendant to 120 months in custody, followed by a

five-year period of supervised release, and a mandatory special assessment of $100.00.

DATED: May 19, 2021 Cory Anthony Aguirre

Cory Anthony Aguirre, Esq.

Attorney for Defendant,
JOHN ANTHONY TERRONES

 
10

ils

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

pase 8:19-cr-00194-JLS Document 52 Filed 05/19/21 Page5of5 Page ID #:218

PROOF OF SERVICE (1013 A, 2015.5 C.C.P. )

STATE OF CALIFORNIA, COUNTY OF ORANGE
| declare that | am a citizen of the United States, a resident of Orange County, over the
age of eighteen years, not a party of the above entitled action, and have a business address at
1235 North Harbor Blvd. Suite 110, Fullerton, California 92832.
On 05/19/2021, | served the following documents: DEFENDANT'S SENTENCING
POSITION on the interested parties in said action by placing a true copy thereof enclosed in a
sealed envelope with postage thereon fully prepaid, the United States mail at Fullerton addressed

as follows:
Andrew Beshai, Assistant United States Attorney
8000 United States Courthouse, 411 West Fourth Street, Santa Ana, CA 92707

andrew.beshai2@usdoj.gov

ne Xone (BY MAIL) As follows: | am "readily familiar" with the firm's practice of
collection and processing correspondence for mailing. Under that practice
it would be deposited with U.S. Postal Service on that same day with
postage thereon fully prepaid at Fullerton, California. In the ordinary
course of business, | am aware that on motion of the party served, service
is presumed invalid if postal cancellation date or postage meter date is
more than one day after date of deposit for mailing an affidavit.

(BY PERSONAL SERVICE) I caused such envelope to be delivered by
hand to the addressee.

(BY FACSIMILE) | caused such documents to be transmitted by facsimile
to the phone number listed above.

eon (BY ELECTRONIC SERVICE) | electronically served the such documents
to the email address listed above.

| declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

Excuted on: 05/19/2021

   

DANIELA CORONA
Legal Assistant

 

 

Add Page |

PROOF OF SERVICE - 1

 

 
